UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 Item 1: Schedule of Investments Vanguard Windsor II Fund Schedule of Investments As of July 31, 2014 Market Value Shares ($000) Common Stocks (97.9%) 1 Consumer Discretionary (9.6%) Target Corp. 13,612,600 811,175 Ford Motor Co. 41,171,800 700,744 Johnson Controls Inc. 11,739,200 554,560 Advance Auto Parts Inc. 3,111,659 376,853 Viacom Inc. Class B 2,866,200 236,949 Comcast Corp. 4,135,649 221,133 Omnicom Group Inc. 2,743,050 191,986 Delphi Automotive plc 1,767,004 118,036 * Norwegian Cruise Line Holdings Ltd. 3,566,445 116,908 General Motors Co. 3,298,500 111,555 Macy's Inc. 1,919,500 110,928 * Bed Bath & Beyond Inc. 1,750,482 110,788 Genuine Parts Co. 1,177,000 97,479 * Madison Square Garden Co. Class A 1,462,600 86,791 Renault SA 944,271 78,829 DR Horton Inc. 3,755,600 77,741 Time Warner Cable Inc. 521,600 75,684 Interpublic Group of Cos. Inc. 3,782,100 74,545 Honda Motor Co. Ltd. ADR 1,647,700 57,472 *,^ JC Penney Co. Inc. 5,622,400 52,738 Hyundai Motor Co. 222,182 52,597 Volkswagen AG Preference Shares 192,720 44,757 Dick's Sporting Goods Inc. 1,032,970 43,932 * Meritage Homes Corp. 1,105,408 42,337 Lowe's Cos. Inc. 877,300 41,979 * ServiceMaster Global Holdings Inc. 2,326,800 40,882 Volkswagen AG 166,960 38,504 McDonald's Corp. 406,500 38,439 * Bloomin' Brands Inc. 1,850,400 36,249 Ryland Group Inc. 981,213 31,497 Nordstrom Inc. 440,600 30,503 Carnival Corp. 716,500 25,952 Best Buy Co. Inc. 49,500 1,472 Hanesbrands Inc. 14,500 1,417 Cablevision Systems Corp. Class A 71,700 1,378 Autoliv Inc. 13,200 1,313 Whirlpool Corp. 7,000 998 * News Corp. Class B 38,000 654 Expedia Inc. 3,400 270 Lear Corp. 1,950 184 H&R Block Inc. 4,800 154 Consumer Staples (8.7%) Philip Morris International Inc. 12,988,153 1,065,159 Wal-Mart Stores Inc. 11,914,705 876,684 Imperial Tobacco Group plc ADR 8,734,425 758,585 Altria Group Inc. 12,425,832 504,489 Diageo plc ADR 3,684,120 442,905 Molson Coors Brewing Co. Class B 4,535,620 306,290 Sysco Corp. 5,641,256 201,336 Mondelez International Inc. Class A 1,869,000 67,284 Kellogg Co. 652,000 39,009 Procter & Gamble Co. 52,390 4,051 PepsiCo Inc. 37,500 3,304 Coca-Cola Co. 67,500 2,652 Archer-Daniels-Midland Co. 42,500 1,972 Kimberly-Clark Corp. 17,400 1,807 Kroger Co. 34,100 1,670 Dr Pepper Snapple Group Inc. 25,100 1,475 Tyson Foods Inc. Class A 38,100 1,418 Walgreen Co. 8,600 591 Herbalife Ltd. 2,500 131 Energy (11.9%) ConocoPhillips 11,930,189 984,241 Occidental Petroleum Corp. 8,245,207 805,639 Phillips 66 9,414,426 763,604 BP plc ADR 15,549,869 761,477 ^ Seadrill Ltd. 16,547,907 600,027 Marathon Petroleum Corp. 3,869,798 323,051 Apache Corp. 2,434,000 249,874 Chevron Corp. 1,800,299 232,671 Royal Dutch Shell plc ADR 2,459,244 201,240 ^ Transocean Ltd. 3,713,385 149,798 Devon Energy Corp. 1,943,550 146,738 * Cobalt International Energy Inc. 7,823,600 125,334 CONSOL Energy Inc. 3,180,720 123,476 HollyFrontier Corp. 2,420,600 113,792 Marathon Oil Corp. 2,617,700 101,436 Valero Energy Corp. 1,270,200 64,526 Murphy Oil Corp. 867,200 53,879 * Kosmos Energy Ltd. 1,722,900 16,591 Exxon Mobil Corp. 118,282 11,703 Gazprom OAO ADR 1,553,600 11,336 Helmerich & Payne Inc. 12,500 1,328 * Newfield Exploration Co. 29,800 1,201 Hess Corp. 1,825 181 Financials (21.0%) JPMorgan Chase & Co. 22,875,809 1,319,248 Wells Fargo & Co. 23,940,573 1,218,575 Citigroup Inc. 21,794,244 1,065,957 American Express Co. 10,920,296 960,986 PNC Financial Services Group Inc. 11,164,068 921,706 Bank of America Corp. 56,360,126 859,492 Capital One Financial Corp. 10,218,338 812,767 XL Group plc Class A 12,711,132 409,807 Navient Corp. 15,797,552 271,718 American International Group Inc. 4,169,400 216,725 Morgan Stanley 5,911,100 191,165 Lincoln National Corp. 3,280,261 171,853 Intercontinental Exchange Inc. 827,900 159,139 MetLife Inc. 2,923,300 153,766 SunTrust Banks Inc. 3,978,267 151,373 SLM Corp. 15,720,252 139,281 Corrections Corp. of America 4,224,434 136,111 Regions Financial Corp. 13,035,100 132,176 Goldman Sachs Group Inc. 724,279 125,206 Hartford Financial Services Group Inc. 3,642,800 124,438 Allstate Corp. 1,942,200 113,522 Barclays plc 29,188,345 110,644 BNP Paribas SA 1,654,585 109,789 * Ally Financial Inc. 4,529,900 104,007 Unum Group 2,411,900 82,801 Voya Financial Inc. 1,844,300 68,424 Bank of New York Mellon Corp. 1,503,500 58,697 Nordea Bank AB 3,482,300 46,700 Prudential Financial Inc. 520,837 45,297 US Bancorp 64,749 2,721 Travelers Cos. Inc. 22,100 1,979 KeyCorp 112,400 1,522 Everest Re Group Ltd. 8,500 1,325 Torchmark Corp. 24,900 1,313 WR Berkley Corp. 28,100 1,254 RenaissanceRe Holdings Ltd. 12,800 1,252 Legg Mason Inc. 24,900 1,182 Assurant Inc. 18,100 1,147 Validus Holdings Ltd. 29,100 1,063 Vornado Realty Trust 9,700 1,028 Host Hotels & Resorts Inc. 46,200 1,004 HCP Inc. 23,000 955 Public Storage 4,900 841 UDR Inc. 28,200 820 SL Green Realty Corp. 7,100 765 Kimco Realty Corp. 34,000 761 Hospitality Properties Trust 23,900 683 Weingarten Realty Investors 17,900 589 Brixmor Property Group Inc. 25,600 580 Discover Financial Services 8,900 543 Comerica Inc. 5,000 251 Huntington Bancshares Inc. 25,400 249 Digital Realty Trust Inc. 1,800 116 PartnerRe Ltd. 500 52 Health Care (16.7%) Pfizer Inc. 44,261,581 1,270,307 Medtronic Inc. 18,266,300 1,127,761 WellPoint Inc. 9,169,407 1,006,893 Johnson & Johnson 9,921,118 993,005 Sanofi ADR 18,968,400 991,478 Merck & Co. Inc. 10,329,700 586,107 Zoetis Inc. 10,633,790 349,958 UnitedHealth Group Inc. 4,265,500 345,719 Baxter International Inc. 3,336,800 249,226 Eli Lilly & Co. 3,337,900 203,812 * CareFusion Corp. 3,727,445 163,225 Sanofi 1,296,300 136,101 McKesson Corp. 604,912 116,058 St. Jude Medical Inc. 1,738,716 113,347 Aetna Inc. 1,452,600 112,620 GlaxoSmithKline plc ADR 1,451,700 70,219 Humana Inc. 571,400 67,225 * Express Scripts Holding Co. 820,000 57,113 * Mylan Inc. 977,300 48,249 GlaxoSmithKline plc 1,882,400 45,364 AbbVie Inc. 717,127 37,534 Covidien plc 379,400 32,822 Quest Diagnostics Inc. 477,400 29,169 Zimmer Holdings Inc. 284,900 28,510 Novartis AG ADR 313,200 27,230 Cardinal Health Inc. 23,200 1,662 Omnicare Inc. 20,300 1,269 Cigna Corp. 14,000 1,261 * Boston Scientific Corp. 48,500 620 * Quintiles Transnational Holdings Inc. 8,600 472 Bristol-Myers Squibb Co. 5,053 256 Industrials (8.3%) General Dynamics Corp. 7,589,060 886,175 Raytheon Co. 8,170,756 741,659 Honeywell International Inc. 7,493,561 688,134 Emerson Electric Co. 9,059,700 576,650 2 Xylem Inc. 10,674,199 376,692 Tyco International Ltd. 2,559,200 110,429 Cummins Inc. 635,500 88,582 General Electric Co. 3,450,054 86,769 Stanley Black & Decker Inc. 935,600 81,818 Republic Services Inc. Class A 2,120,200 80,419 Boeing Co. 556,000 66,987 American Airlines Group Inc. 1,545,000 60,023 PACCAR Inc. 827,700 51,541 Joy Global Inc. 648,300 38,418 Northrop Grumman Corp. 240,376 29,631 Embraer SA ADR 747,100 28,420 FedEx Corp. 192,700 28,304 Rockwell Collins Inc. 363,600 26,641 ^ CNH Industrial NV 2,472,700 22,774 L-3 Communications Holdings Inc. 12,300 1,291 Lockheed Martin Corp. 7,700 1,286 * Spirit AeroSystems Holdings Inc. Class A 36,500 1,189 Manpowergroup Inc. 9,150 713 3M Co. 3,200 451 Waste Management Inc. 7,800 350 Dover Corp. 2,300 197 SPX Corp. 1,100 109 Information Technology (13.3%) Microsoft Corp. 32,592,345 1,406,686 Intel Corp. 37,690,500 1,277,331 Oracle Corp. 21,413,100 864,875 Apple Inc. 5,590,026 534,239 Cisco Systems Inc. 11,824,600 298,335 Corning Inc. 14,796,500 290,751 Hewlett-Packard Co. 5,633,250 200,600 International Business Machines Corp. 929,225 178,104 Samsung Electronics Co. Ltd. 133,900 173,295 Xerox Corp. 13,057,350 173,140 EMC Corp. 5,735,800 168,059 Visa Inc. Class A 751,500 158,574 QUALCOMM Inc. 1,501,300 110,646 * Check Point Software Technologies Ltd. 1,313,200 89,127 Teradyne Inc. 4,423,600 80,598 * Citrix Systems Inc. 1,026,800 69,545 Brocade Communications Systems Inc. 6,377,700 58,739 Telefonaktiebolaget LM Ericsson ADR 4,709,900 58,544 SanDisk Corp. 608,700 55,824 * NCR Corp. 1,525,300 47,208 * eBay Inc. 832,000 43,930 * Google Inc. Class C 72,625 41,512 * Google Inc. Class A 70,225 40,699 Maxim Integrated Products Inc. 1,254,900 36,781 Texas Instruments Inc. 634,800 29,359 TE Connectivity Ltd. 445,875 27,595 * Teradata Corp. 192,000 8,095 Western Digital Corp. 18,500 1,847 Computer Sciences Corp. 22,600 1,410 Harris Corp. 18,100 1,236 Skyworks Solutions Inc. 20,900 1,061 * CommScope Holding Co. Inc. 24,700 609 NVIDIA Corp. 21,000 367 * Synopsys Inc. 6,500 245 Western Union Co. 13,600 238 Marvell Technology Group Ltd. 16,200 216 Materials (1.6%) EI du Pont de Nemours & Co. 6,549,588 421,204 Eastman Chemical Co. 1,654,270 130,323 International Paper Co. 2,234,200 106,125 Carpenter Technology Corp. 1,137,700 61,595 * Owens-Illinois Inc. 1,575,951 49,154 Dow Chemical Co. 52,900 2,702 LyondellBasell Industries NV Class A 24,020 2,552 CF Industries Holdings Inc. 6,200 1,552 United States Steel Corp. 38,900 1,303 Avery Dennison Corp. 25,700 1,213 Westlake Chemical Corp. 3,400 297 Other (0.3%) 3 Vanguard Value ETF 1,261,200 100,871 SPDR S&P rust 282,230 54,496 Telecommunication Services (2.8%) Verizon Communications Inc. 12,573,109 633,936 AT&T Inc. 16,299,607 580,103 Vodafone Group plc ADR 4,407,936 146,432 Utilities (3.7%) Public Service Enterprise Group Inc. 19,450,658 684,080 2 CenterPoint Energy Inc. 25,726,413 625,666 Entergy Corp. 5,432,878 395,677 NRG Energy Inc. 2,214,300 68,555 Edison International 526,300 28,841 Exelon Corp. 832,800 25,883 Southern Co. 48,400 2,095 American Electric Power Co. Inc. 34,400 1,789 DTE Energy Co. 19,600 1,447 Ameren Corp. 35,200 1,353 AGL Resources Inc. 24,600 1,270 Westar Energy Inc. Class A 9,500 342 Duke Energy Corp. 1,200 87 Total Common Stocks (Cost $35,010,175) Coupon Temporary Cash Investments (2.4%) 1 Money Market Fund (2.3%) 4,5 Vanguard Market Liquidity Fund 0.118% 1,161,870,998 1,161,871 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 6,7 Federal Home Loan Bank Discount Notes 0.065% 8/29/14 100 100 6,7 Federal Home Loan Bank Discount Notes 0.086% 9/12/14 10,000 9,999 6,7 Federal Home Loan Bank Discount Notes 0.085%-0.090% 10/15/14 20,000 19,998 Total Temporary Cash Investments (Cost $1,191,967) Total Investments (100.3%) (Cost $36,202,142) Other Assets and Liabilities-Net (-0.3%) 5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $136,207,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.4% and 1.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $143,165,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $14,099,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures Windsor II Fund contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
